DETAILED ACTION
	For this Office action, Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 29 December 2022, with respect to the grounds of rejection of Claims 1-15 under 35 U.S.C. 101 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that makes the claimed invention substantially more than an abstract idea; therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments Made in An Amendment filed 29 December 2022.
Applicant's arguments filed 29 December 2022 have been fully considered but they are not persuasive.  Applicant argues that the cited references fail to disclose at least the limitation “in which calculating each of the at least one point-of-use or point-of-entry fluid treatment device and an operational lifetime impact of constituents within the fluid on each of the at least one point-of-use or point-of-entry fluid treatment devices”.  The examiner respectfully disagrees.  While the cited claim limitation has been amended to only recite an operational lifetime impact of constituents…and an operational lifetime impact…”, the claim still only requires “one or more of…” the cited .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Astle, US Pat Pub. 2006/0060512, in view of Story, US 6146524.
Regarding instant Claim 1, Astle discloses a method of managing operation and service provision of a point-of-use or point-of-entry fluid treatment arrangement for providing treated fluid to at least one end user, wherein the point-of-use or point-of-entry fluid treatment arrangement comprises a fluid supply source provided by an operator, at least one fluid outlet for proving fluid to an end user, in which the at least one fluid outlet is in fluid communication with and spaced downstream from a point of supply of the fluid supply source, at least one point-of-use or point-of-entry fluid treatment device located at or adjacent a corresponding fluid outlet, at least one control module in communication with a server arrangement and a corresponding at least one fluid outlet (Figure 1; Figure 20; Paragraph [0075]; Paragraph [0082]; computer terminal 825 and wireless communication provide a server arrangement for controller/logic device 1030 serve as control module in communication with computer terminal/server arrangement; drip mode/bypass and solenoid valve provide a corresponding fluid outlet in communication with the controller/logic device 1030), and at least one communication unit (Abstract; Figure 1; Figure 20; Paragraph [0005]; Paragraphs [0050]-[0053]; Paragraph [0075]; fluid treatment system 10 with treatment cartridge 14 that treats fluid in an application such as a household appliance; source being household water mains, point of use and outlet being appliance associated with filter cartridge 14; user provides source through fluid supply line 18a and provides fluid outlet at 20a; communication may be provided to 
However, while Astle suggests fluid quality is a processing parameter for the treatment method (Paragraph [0017]), the reference is silent on received fluid quality information of the fluid supply source obtained at a location between the fluid supply source and a point of supply to the at least one fluid treatment device.
Story discloses a multi-stage ozone injection water treatment system in the same field of endeavor as Astle, as it solves the mutual problem of treating water for consumption via filtration (Abstract; Col. 7, Lines 31-50; see pre-filtering sub-system).  Story further discloses wherein the system receives fluid quality information at a location between the fluid supply source and a point of supply to at least one fluid treatment device (Col. 7, Lines 31-50; TDS monitor 302 upstream of filter element 290), for the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fluid quality information of the fluid supply source as disclosed in Astle by including the fluid quality information between the fluid supply source and a point of supply to the at least one fluid treatment device as taught by Story because Story discloses such monitored information provides data regarding the water quality and data that may be used to monitor filter performance (Astle, Paragraph [0017]; Story, Col. 7, Lines 31-50).  
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  The combined references further disclose in which calculating each individual service point comprises determining the remaining fluid treatment capacity of each of the at least one point-of-use or point-of-entry fluid treatment device (Astle, Figures 1-3; Paragraph [0057]; calculated value comprises life, or remaining capacity of the cartridge).  
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  The combined references further disclose wherein the method further comprises communicating a first alert signal to the at least one communication unit, the first alert signal being indicative that a fluid treatment device is approaching its individual service point (Astle, Figures 1-3; Figure 20; Paragraph [0057]; Paragraph [0075]; monitoring device 12/812 or computer 825 would provide an alert when filter is approaching end of service life as shown in Figure 3).  
Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  The combined references further disclose wherein the method further comprises restricting fluid supply to and/or diverting fluid supply away from the corresponding point-of-use or point-of-entry fluid treatment device and/or fluid outlet when the service point of the corresponding fluid treatment device is reached (Astle, Paragraph [0082]; solenoid inlet valve may be used to block flow to the cartridge upon detection of an unfavorable cartridge condition).  
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  The combined references further disclose wherein the method comprises collecting a historic fluid treatment performance data record for each fluid output, the historic fluid treatment performance data record comprising fluid output flow measurements at the corresponding fluid output (Astle, Figures 1-3; Figure 20; Paragraph [0056]; Paragraph [0057]; Paragraph [0075]; computer may download cartridge performance data, which would include flow rate data as measured); and calculating each individual service point of the at least one point-of-use or entry fluid treatment device based on the corresponding historic fluid treatment performance data record (Figures 1-3; Figure 20; Paragraph [0056]; Paragraph [0057]; Paragraph [0075]; computer terminal 825, monitoring device 812, and connector head 816, historic cartridge performance data can be analyzed and instructions uploaded to the cartridge and monitoring device based on said data).
Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  The combined references further disclose wherein the fluid 
	Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  The combined references further disclose wherein the fluid quality information comprises at least total dissolved solids (TDS) in the fluid supply source (Story, Col. 7, Lines 31-50; total dissolved solids monitor 302).  
Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  The combined references further disclose comprising communicating a second alert signal to the at least one communication unit, the second alert signal being indicative of one or more of: the total dissolved solids within the fluid supply source (Story, Col. 7, Lines 31-50; Astle, Paragraph [0075]; computer terminal 825 of Astle would further download performance data with respect to TDS monitor).
Regarding instant Claim 9, Claim 1, upon which Claim 9 is dependent, has been rejected above.  The combined references further disclose comprising a third alert signal to the at least one communication unit, the third alert signal being indicative of at least one detrimental constituent within the fluid (Astle, Figure 2; Paragraph [0061]; upon detection of expired filter, unfiltered water alert is shown, which would comprise a detrimental constituent within the fluid).
  Regarding instant Claim 10, Astle discloses a fluid treatment system for managing a fluid treatment arrangement comprising a fluid supply source provided by an operator, at least one fluid outlet in fluid communication with and spaced downstream of the fluid supply source, in which the or each fluid outlet provides fluid to an end user, and at least one point-of use or entry fluid treatment device located at or 
However, while Astle suggests fluid quality is a processing parameter for the treatment method (Paragraph [0017]), the reference is silent on a first sensing module located at a location at or between the fluid supply source and the point of supply of the fluid supply source, wherein the first sensing module is operable to obtain fluid quality information of the fluid supply source.  
Story discloses a multi-stage ozone injection water treatment system in the same field of endeavor as Astle, as it solves the mutual problem of treating water for 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fluid quality information of the fluid supply source as disclosed in Astle by including the second sensing module providing water quality information at a location between the fluid supply source and the point of supply as taught by Story because Story discloses such monitored information provides the controller with data regarding the water quality and data that may be used to monitor filter performance (Astle, Paragraph [0017]; Story, Col. 7, Lines 31-50).  
Regarding instant Claim 11, Claim 10, upon which Claim 11 is dependent, has been rejected above.  The combined references further disclose wherein the server arrangement further comprises a first alert mechanism operable to further communicate a first alert signal to the at least one communication unit, the first alert signal being indicative that a fluid treatment device is approaching its individual predicted service point (Astle, Figures 1-3; Paragraph [0057]; calculated value comprises life, or remaining capacity of the cartridge).
	Regarding instant Claim 12, Claim 10, upon which Claim 12 is dependent, has been rejected above.  The combined references further disclose at least one control 
	Regarding instant Claim 13, Claim 10, upon which Claim 13 is dependent, has been rejected above.  The combined references further disclose comprising a calculation module operable to calculate individual service points of the at least one point-of-use or point-of-entry fluid treatment devices based on a record of collected historic fluid treatment performance data (Astle, Figures 1-3; Figure 20; Paragraph [0056]; Paragraph [0057]; Paragraph [0075]; computer may download cartridge performance data, which would include flow rate data as measured); and calculating each individual service point of the at least one point-of-use or entry fluid treatment device based on the corresponding historic fluid treatment performance data record (Figures 1-3; Figure 20; Paragraph [0056]; Paragraph [0057]; Paragraph [0075]; computer terminal 825, monitoring device 812, and connector head 816, historic cartridge performance data can be analyzed and instructions uploaded to the cartridge and monitoring device based on said data).
Regarding instant Claim 14, Claim 10, upon which Claim 14 is dependent, has been rejected above.  The combined references further disclose wherein the server arrangement further comprises a second alert mechanism operable to further 
Regarding instant Claim 15, Claim 10, upon which Claim 15 is dependent, has been rejected above.  The combined references further disclose wherein the server arrangement further comprises a third alert mechanism operable to further communicate a third alert signal to the at least one communication unit, the third alert signal being indicative of the presence of at least one detrimental constituent within the fluid (Astle, Figure 2; Paragraph [0061]; upon detection of expired filter, unfiltered water alert is shown, which would comprise a detrimental constituent within the fluid).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.